Citation Nr: 1546960	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including but not limited to major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to April 1976, and from January 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously re-characterized the issue on appeal as entitlement to service connection to an acquired psychiatric disorder, to include major depressive disorder and PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the case for further development in November 2013 and April 2015.  That development was completed, and the case was returned to the Board for appellate review. 

During the pendency of this appeal, the claims folder was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence of record reasonably shows that his current diagnosed acquired psychiatric disorder was incurred during his period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for a disability manifested by an acquired psychiatric disorder, to include depression, constitutes a complete grant of the benefits sought on appeal with respect to the issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim with respect to these grants of service connection is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Veteran is currently diagnosed with major depression disorder, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
 § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a)  (2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He contends that his current psychiatric disability is causally related to service.  The Veteran asserts that he developed a psychiatric disorder during service and has experienced symptoms ever since.  

The Veteran served on active duty from January 1976 to April 1976 and from January 1977 to January 1979.  The Veteran contends that he experiences an acquired psychiatric disorder as a result of in-service personal assault.  He states that he was bullied during active service and that he was attacked by a group of soldiers in the shower.  He further reports that he experienced depressed mood and anxiety symptoms as result of a special court martial investigation against him for cutting his attacker with a razor in the shower.  The Veteran reports that he has continued to experience similar symptoms since service. 

The Veteran's service treatment records, including his January 1979 service separation examination report and report of medical history, are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  

The Veteran's service personnel record includes a November 1978 Special Court Martial Order finding the Veteran guilty of committing assault on a private by cutting him with a razor/knife.

The Veteran initially filed a claim for service connection for a nervous condition in May 1980, and at a September 1980 VA general medical examination, the Veteran reported that he felt very bad, he could not concentrate, and he sometimes felt like hurting people.  The Veteran stated that these symptoms first manifested during his period of service.  The VA examiner found that the tests indicated schizophrenic reaction, and among other symptoms.  A November 1980 psychiatric examination also noted that the Veteran reported being very upset and nervous since his court martial and he was depressed.  A January 1981 handwritten addendum recorded a diagnosis of generalized anxiety disorder.

VA treatment records document the Veteran's treatment and diagnosis of an acquired psychiatric disorder in 1980.  A December 1980 psychological assessment suggested schizophrenic reaction.  Since that time, he has been diagnosed with schizophrenia, schizoaffective disorder, PTSD, anxiety, panic disorder, and depression.  These VA treatment records show that the Veteran has consistently reported to his mental health care providers that his psychiatric symptoms dating back to military service. 

The Veteran was afforded with VA psychiatric examination in May 2014 in conjunction with his claim.  The VA examiner determined that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD, but did find that his symptoms warranted a diagnosis of major depressive disorder with psychotic features and anxiety. 

In a September 2015 VA supplemental medical opinion report, the VA examiner concluded that the Veteran's diagnosed psychiatric disorder was less likely as not related to his military service.  The VA examiner stated that a review of the claims folder revealed that the first documentation of a mental health disorder was not shown until after the Veteran's separation from service in September 1980.  Further, the service personnel records showed that the Veteran assaulted another service member as opposed to being assaulted himself.  Although there is a thirty plus year history of mood and substance use complaints and treatment, there is no documented findings that these complaints began while during the Veteran's military service.  The Veteran's service treatment records failed to indicate psychiatric complaints or treatment during the service. 

Initially, the Board notes that service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders for purposes of evaluating psychiatric disorders.  See 38 C.F.R. § 4.130.  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V). 38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was certified to the Board prior to August 4, 2014.  Therefore, in this case 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-IV only.  

In this case, while the VA treatment records include notations of "History of PTSD," there is no diagnosis for PTSD conforming to the criteria of DSM-IV reflected in those VA treatment records.  In addition, in the May 2014 VA psychiatric examination report, the VA examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V.  This medical conclusion was based on a review of the Veteran's claims file and clinical findings during an interview the Veteran.  The Board finds that the preponderance of the evidence is against a finding that the Veteran had a diagnosis for PTSD within the appeal period or in proximity to the claim for service connection.

The Board has considered the Veteran's assertions that he has PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130.  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD. Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis for PTSD conforming to the DSM-IV.

Accordingly, the most probative evidence of record shows that the Veteran does not have a diagnosis for PTSD under the criteria set forth in DSM-IV during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

However, the Board notes that the competent medical evidence of record does demonstrate that the Veteran has a current diagnosis of major depression disorder with psychotic features and anxiety reaction.  Accordingly, a current diagnosed disorder has been shown in conjunction with the Veteran's claim.  The Board will now consider whether the evidence of record demonstrates that the Veteran's diagnosed disorder was incurred in or otherwise related to his period of service. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current psychiatric disability, diagnosed as major depression disorder with psychotic features and anxiety reaction, had its onset during service, and has recurred since that time. 

In this regard, the Veteran has provided competent lay evidence of the onset of psychiatric symptoms during service and the recurrence of the same psychiatric symptoms after service.  In addition, the medical evidence reflects that those psychiatric symptoms were attributable to a diagnosed acquired psychiatric disorder by a competent mental health professional less than two years after his separation from service.  

Although service treatment records are absent of psychiatric diagnosis or treatment, the Veteran has consistently reported that he experienced symptoms of psychiatric symptoms of depressed mood and anxiety since his 1978 special court martial proceedings.  Thus, the Board finds that psychiatric symptoms (e.g., depressed mood and anxiety) were likely first manifested during service.  In addition, only 18-months after his separation from service, the Veteran initiated his claim for service connection for psychiatric symptoms, and in September 1980, a VA mental disorders examination shows a diagnosed acquired psychiatric disorder based on the reported psychiatric symptoms which first manifested during his period of service.  Subsequent VA medical records continue to show that the Veteran reported the onset of his psychiatric symptoms during his period of service, and the continuation of similar symptoms since then. 

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for acquired psychiatric disorder, currently diagnosed as major depression disorder with psychotic features and anxiety reaction have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


